966 F.2d 1446
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.JOHNATHAN LEE X, Plaintiff-Appellant,v.Robert H. HERRING, Jr.;  David A. Williams;  Randall B.Kahelski;  Janice Ingram;  J. Dasilia Wade;  VirginiaDepartment of Corrections, Court and Legal Unit;  S. O.Hembrick;  Paul Watson;  John Doe, Defendants-Appellees.
No. 92-6405.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 16, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-91-281-N)
Johnathan Lee X, Appellant Pro Se.
Jeanette Dian Rogers, William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Johnathan Lee X appeals from the district court's order denying his motion for injunctive relief and/or a temporary restraining order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  X v. Herring, No. CA-91-281-N (E.D. Va.  Apr. 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Appellant appeals the denial of his motion for a temporary restraining order, that order is not a final appealable order.   See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976)